Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 11-26 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10158955. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 11-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10979832. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 11-26 are rejected under 35 U.S.C. 103 as being unpatentable over Westermann et al hereafter Westermann (WO 2016/078711 A1) and in view of Westermann (2) (US pat. App. Pub. 20170318400) and further in view of Van Der Loo hereinafter Van (Us pat. app. Pub. 20170180886).        
5.	As per claims 11, and 23, Westermann discloses a hearing device and a method comprising: a processing unit; and a memory unit communicatively coupled to the processing unit; wherein the processing unit is configured to: obtain access right data, the access right data comprising an access right identifier, perform a verification based on the access right data, and if the verification performed on the access right data is successful, provide an access for the hearing device according to the access right identifier (Pages: 15-16, and 18-20; wherein it emphasizes to obtain access right data that comprises access right identifier and perform a verification based on the access right data. When the verification is successful then provide the access for a hearing aid device). Although, Westermann discuss about verification is performed for the access right data. He does not expressly mention verification performed based on the access right data. However, in the same field of endeavor, Westermann (2) discloses verification performed based on the access right data is successful (paragraphs: 26-30, 32-37, 39-44, and 52-56).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Westermann (2)’s teachings of verification performed based on the access right data is successful with the teachings of Westermann, for the purpose of effectively protecting hearing aid device from intruders.
Although, Westermann discuss about provide to change the configuration for the hearing aid device when the verification is successful. He does not expressly mention access right for the hearing device. However, in the same field of endeavor, Van discloses provide access right for the hearing device when the verification is performed based on the access right.   
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Van’s teachings of provide access right for the hearing device when the verification is performed based on the access right with the teachings of Westermann, for the purpose of effectively protecting hearing aid device from unauthorized access. 
6.	As per claim 12, Westermann discloses the hearing device, wherein a level or a type for the access right for the hearing device is based on the access right identifier (page: 3, 6, 17).  
7.	As per claim 13, Westermann discloses the hearing device, wherein the access right data comprises a digital signature, and wherein the processing unit is configured to verify the digital signature (page: 5, 15, 18).  
8.	As per claim 14, Westermann discloses the hearing device, wherein the access right data comprises one or more hardware identifiers, and wherein the processing unit is configured to verify at least one of the one or more hardware identifiers (page: 7, 16, 19).  
9.	As per claim 15, Westermann discloses the hearing device, wherein the access right certificate comprises a hardware platform identifier, a software platform identifier, a certificate timestamp, or any combination of the foregoing, and wherein the processing unit is configured to verify the hardware platform identifier, the software platform identifier, the certificate timestamp, or any combination of the foregoing (page: 8, 11, 14).  
10.	As per claim 16, Westermann discloses the hearing device, wherein the processing unit is configured to obtain a firmware certificate and to verify the firmware certificate, and wherein the processing unit is configured to perform the verification based on the access right data if the firmware certificate is not verified (page: 4, 10, 12).  
11.	As per claim 17, Westermann discloses the hearing device, wherein the processing unit is configured to grant full access to the hearing device if the access right identifier is indicative of allowance of the full access (page: 4, 9, 10, and 15).  
12.	As per claim 18, Westermann discloses the hearing device, wherein the processing unit is configured to grant access to execute unauthorized firmware if the access right identifier is indicative of allowance of the unauthorized firmware being executed (page: 12, 18, and 20).  
13.	As per claim 19, Westermann discloses the hearing device, wherein the processing unit is configured to grant access to store firmware in the memory unit if the access right identifier is indicative of allowance of the firmware being stored (page: 4, 10, 12).  
14.	As per claim 20, Westermann discloses the hearing device, wherein the processing unit is configured to perform signal processing (page: 10, 9, 15).  
15.	As per claim 21, Westermann discloses the hearing device, wherein the hearing device is configured for wear by an ear of a user (page: 11, 14, 20).  
16.	As per claim 22, Westermann discloses the hearing device, wherein the memory unit is configured to store the access right data (page: 4, 10, 15).  
17.	As per claim 24, Westermann discloses the method, wherein a level of a type of the access right for the hearing device is based on the access right identifier (page: 3, 6, 17).  
18.	As per claim 25, Westermann discloses the method, wherein the act of performing the verification based on the access right data, and the act of providing the access right identifier, are performed to provide a security feature for the hearing device (page: 9, 12, 14).  
19.	As per claim 26, Westermann discloses the method, wherein the hearing device is configured for wear by an ear of a user, and wherein the act of obtaining the access right data, and the act of performing the verification, are performed by the hearing device that is configured for wear by the ear of the user (page: 11, 14, 20).
 Citation of References
20. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Westergaard et al (US pat. app. Pub. 20150281863): discusses a hearing aid fitting system adapted for remote fitting of a hearing aid system, wherein a direct communication channel between a hearing aid fitting part and an external device, adapted to communicate directly with the hearing aid system, is established by a control server based on unique identifications of the hearing aid fitting part, the external device and the hearing aid fitter. The invention also provides a method of remote fitting of a hearing aid system.  
Westermann et al (US pat. App. Pub. 20180342320): elaborates that handling user data for a hearing aid user and at least one hearing aid having a memory for storing personal settings for alleviating a hearing loss for the hearing aid user includes a remote server accessible by means of an Internet enabled computer device. A personal communication device is Internet enabled and is able to act as a gateway to the Internet for the at least one hearing aid. The user may create a user account on the remote server, enter personal information into the user account and store the entered personal information on the remote server, and enter the gateway information to the user account. The personal communication device and the at least one hearing aid are provided with respective transceivers for establishing a wireless connection under guidance of said application software. The least one hearing aid uploads the personal settings for alleviating the hearing loss via the gateway to the remote server for storing in the user account.  
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436